BARD, District Judge.
Defendants’ motion to dismiss must be granted for the following reasons:
1. Jurisdiction of this action is purportedly based upon diversity of citizenship. However, the complaint contains no allegation as to the citizenship of the following defendants: James L. Hill, Robert Walkinshaw, Kensington National Bank, Joseph P. Cattie and Brothers, Enterprise Galvanizing Company, General Smelting Company, Ajax Metal, Superior Zinc Company, American Nickeloid Company, White Brothers Smelting Company, and Pennsylvania Smelting Company.
2. The cause of action alleged presents a “labor dispute” within the meaning of § 13 of the Act of March 23, 1932,1 in that the dispute is “between' one or more employees or associations of employees and one or more employees or associations of employees”, and the controversy concerns the “representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment.”
Under the provisions of the Act of March 23, 1932, the complaint is defective because it does not allege facts from which the Court could make the findings which, under § 7 of the Act,2 are a prerequisite to injunctive relief; furthermore, § 4(c) of the Act 3 prohibits the granting of the relief requested in paragraphs 1, 2, 3, 6, 11, and 12 of the prayer of the complaint.

 47 Stat. 70, 73, 29 U.S.C.A. § 113.


 47 Stat. 70, 71, 29 U.S.C.A. § 107. This section provides, among other things, in subsection (c) that the Court must find “That as to each item of relief granted greater injury will bo inflicted upon complainant by the denial of relief than will be inflicted upon defendants by the granting of relief,”


 47 Stat. 70, 71, 29 U.S.C.A. § 104(e). Section 4(c) denies to the Court jurisdiction to enjoin “Paying or giving to, or withholding from, any person participating or interested in such labor dispute, any strike or unemployment benefits or insurance, or other moneys or things of value.”